Citation Nr: 0020868	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  91-50 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a seizure disorder.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
December 1952.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO). 

In a decision dated in November 1997, the Board denied the 
veteran's claims for service connection for a respiratory 
disorder, an acquired psychiatric disorder, a heart disorder, 
a rib disorder, a sinus disorder, headaches, a broken nose, 
and a seizure disorder.  The veteran duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) (formerly known as the United States 
Court of Veterans Appeal).  By a single judge Memorandum 
Decision dated in April 2000, the Court affirmed the Board's 
decision as to the issues of service connection for a 
respiratory disorder, an acquired psychiatric disorder, a 
heart disorder, a rib disorder, a sinus disorder, headaches, 
and a broken nose.  The Court vacated and remanded that 
portion of the Board's November 1997 decision which denied 
service connection for a seizure disorder.  This remand is 
rendered by the Board in response to the Memorandum Decision.

REMAND

As indicated above, in a single judge decision dated in April 
2000, the Court vacated the November 1997 Board decision as 
to the issue of service connection for a seizure disorder, 
and directed that further development be accomplished prior 
to an appellate decision, in order to fully comply with the 
duty to assist.  The Court noted that because VA was not able 
to obtain all of the veteran's service medical records VA had 
a heightened duty to assist the veteran in developing his 
claim as to in-service incurrence.  Specifically, the Court 
instructed VA to advise the veteran that he may corroborate 
his allegations of in-service head injury using lay 
statements.  

The Court also instructed VA to provide the veteran another 
medical examination which "takes into account the records of 
the prior medical treatment...."  See Memorandum Decision at 
14.  It was noted that any resulting medical report must 
address whether the veteran's current seizures are related to 
seizures documented in the service medical records that are 
available.  The Court stated that if lay evidence is provided 
that corroborates the veteran's allegations of an in-service 
head injury, the medical examination should also address 
whether the veteran's current seizures are related to that 
injury.  The Court stated that the VA medical examiner must 
have access to the veteran's claims file, particularly 
including any such corroborative evidence of injury in 
service, and that even in the absence of such corroboration, 
the examiner must render a medical opinion on nexus based on 
acceptance of the veteran's allegations as to such injury.  

In addition, the Court noted that there is a November 1949 
service medical record that might contain an in-service 
diagnosis of epileptic seizures but that the last line of 
that document (which includes the diagnosis) had not been 
fully reproduced in the record on appeal.  Id.  The Court 
instructed VA to provide a complete copy of that service 
medical record and associate the full copy with the veteran's 
claims file so that the examining physician can provide an 
opinion in light of that diagnosis. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should provide the veteran the 
opportunity to submit lay statements from 
witnesses to his alleged in-service head 
injury.  Any statements received should 
be associated with the claims file.  

2.  The RO should associate with the 
claims file complete and legible copies 
of all service medical records dated in 
November 1949.  

3.  After any additional evidence is 
obtained, but in any event, the RO should 
schedule the veteran for a special 
neurological examination to determine the 
current nature and etiology of any 
seizure disorder.  The claims folders and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests and studies should be 
conducted, and all findings should be 
reported in detail.  If a seizure 
disorder is present, the examiner must 
give an opinion as to whether it is as 
least as likely as not that the seizure 
disorder is related to the seizures 
documented in the available service 
medical records.  The examiner should be 
advised that if lay evidence is provided 
that corroborates the veteran's 
allegations of an in-service head injury, 
the examiner should also address whether 
the veteran's current seizures are 
related to that injury.  The examiner 
should also be advised that even in the 
absence of such corroboration, he or she 
must render a medical opinion on nexus 
based on acceptance of the veteran's 
allegations as to such injury.  The 
rationale for all opinions expressed 
should be fully explained.  The RO should 
inform the veteran of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination.  

4.  After the above examination is 
conducted, the RO should review the 
claims folders to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the claim for service 
connection for a seizure disorder.  

If any benefit sought remains denied, the appellant should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




